Name: Decision NoÃ 1313/2013/EU of the European Parliament and of the Council of 17Ã December 2013 on a Union Civil Protection Mechanism Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  deterioration of the environment;  politics and public safety
 Date Published: 2013-12-20

 20.12.2013 EN Official Journal of the European Union L 347/924 DECISION No 1313/2013/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 December 2013 on a Union Civil Protection Mechanism (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 196 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the Committee of the Regions (1), Acting in accordance with the ordinary legislative procedure, Whereas: (1) In view of the significant increase in the numbers and severity of natural and man-made disasters in recent years and in a situation where future disasters will be more extreme and more complex with far-reaching and longer-term consequences as a result, in particular, of climate change and the potential interaction between several natural and technological hazards, an integrated approach to disaster management is increasingly important. The European Union should promote solidarity and should support, complement, and facilitate the coordination of Member States' actions in the field of civil protection with a view to improving the effectiveness of systems for preventing, preparing for and responding to natural and man-made disasters. (2) A Community Civil Protection Mechanism was established by Council Decision 2001/792/EC, Euratom (2), recast by Council Decision 2007/779/EC, Euratom (3). The financing of that Mechanism has been ensured by Council Decision 2007/162/EC, Euratom (4) which established a Civil Protection Financial Instrument ("the Financial Instrument"). It provides for Union financial assistance to be given, both as a contribution to improving the effectiveness of the response to major emergencies and to enhancing preventive and preparedness measures for all kinds of emergencies, including the continuation of measures that were previously taken under Council Decision 1999/847/EC (5). The Financial Instrument expires on 31 December 2013. (3) The protection to be ensured under the Union Civil Protection Mechanism ("the Union Mechanism") should cover primarily people, but also the environment and property, including cultural heritage, against all kinds of natural and man-made disasters, including environmental disasters, marine pollution and acute health emergencies, occurring inside or outside the Union. Civil protection and other emergency assistance under the Union Mechanism may be required in all of those disasters to complement the response capabilities of the affected country. As regards disasters caused by acts of terrorism, nuclear or radiological accidents, the Union Mechanism should cover only the preparedness and response actions within the field of civil protection. (4) The Union Mechanism should also contribute to the implementation of Article 222 of the Treaty on the Functioning of the European Union (TFEU), by making available its resources and capabilities as necessary. (5) The Union Mechanism constitutes a visible expression of European solidarity by ensuring a practical and timely contribution to prevention of and preparedness for disasters and the response to disasters and imminent disasters without prejudice to the relevant guiding principles and arrangements in the field of civil protection. This Decision should therefore not affect the reciprocal rights and obligations of the Member States under bilateral or multilateral treaties, which relate to the matters covered by this Decision, nor Member States' responsibility to protect people, the environment, and property on their territory. (6) The Union Mechanism should take due account of relevant Union law and international commitments, and exploit synergies with relevant Union initiatives, such as the European Earth Observation Programme (Copernicus), the European Programme for Critical Infrastructure Protection (EPCIP) and the Common Information Sharing Environment (CISE). (7) The role of regional and local authorities in disaster management is of great importance. Regional and local authorities thus need to be appropriately involved in the activities carried out under this Decision in accordance with Member States' national structures. (8) Prevention is of key importance for protection against disasters and requires further action as called for in the Council Conclusions of 30 November 2009 and in the European Parliament Resolution of 21 September 2010 on the Commission's Communication entitled a "Community approach on the prevention of natural and man-made disasters". The Union Mechanism should include a general policy framework for Union actions on disaster risk prevention, aimed at achieving a higher level of protection and resilience against disasters by preventing or reducing their effects and by fostering a culture of prevention, including due consideration of the likely impacts of climate change and the need for appropriate adaptation action. From this perspective, risk assessments, risk management planning, the assessment of the risk management capability conducted by each Member State at national or appropriate sub-national level involving, as appropriate, other relevant services, an overview of risks prepared at Union level, and peer reviews are essential to ensure an integrated approach to disaster management, linking risk prevention, preparedness and response actions. Therefore, the Union Mechanism should include a general framework for the sharing of information on risks and risk management capabilities without prejudice to Article 346 TFEU, which guarantees that no Member State should be obliged to supply information, the disclosure of which it considers contrary to the essential interests of its security. (9) By contributing to the further development and better integration of transnational detection and early warning and alert systems of European interest, the Union should assist Member States in minimising the lead time to respond to disasters and to alert Union citizens. Such systems should take into account and build upon existing and future information sources and systems, while encouraging relevant new technologies. (10) The Union Mechanism should include a general policy framework aimed at continuously improving the level of preparedness of civil protection systems, services, their personnel and population within the Union. This should include a programme of exercises, a programme of lessons learnt as well as training programmes and a training network, at Union and Member State level, on prevention of, preparedness for and response to disasters as called for in the Council Conclusions of 27 November 2008 on European disaster management training arrangements. (11) The development of civil protection assistance intervention modules, consisting of the resources of one or more Member States which aim to be fully interoperable, should be pursued in order to strengthen cooperation in the field of civil protection and further develop the Member States' coordinated joint rapid response. Modules should be organised at the level of the Member States and be subject to their command and control. (12) The Union Mechanism should facilitate the mobilisation and coordination of assistance interventions. The Union Mechanism should be based on a Union structure consisting of an Emergency Response Coordination Centre (ERCC), a European Emergency Response Capacity (EERC) in the form of a voluntary pool of pre-committed capacities from the Member States, trained experts, a Common Emergency Communication and Information System (CECIS) managed by the Commission and contact points in the Member States. It should provide a framework for collecting validated information on the situation, for dissemination to the Member States and for sharing lessons learnt from interventions. (13) In order to improve the planning of disaster response operations under the Union Mechanism and to enhance the availability of key capacities, it is necessary to develop an EERC in the form of a voluntary pool of pre-committed capacities from the Member States and a structured process to identify potential capacity gaps. (14) With respect to disaster response assistance interventions outside the Union, the Union Mechanism should facilitate and support actions undertaken by the Member States and the Union as a whole in order to promote consistency in international civil protection work. The United Nations, in cases where it is present, has an overall coordinating role for relief operations in third countries. Assistance provided under the Union Mechanism should be coordinated with the United Nations and other relevant international actors to maximise the use of available resources and avoid any unnecessary duplication of effort. Enhanced coordination of civil protection assistance through the Union Mechanism is a prerequisite to supporting the overall coordination effort and ensuring a comprehensive Union contribution to the overall relief effort. In disasters where assistance is provided under both the Union Mechanism and Council Regulation (EC) No 1257/96 (6), the Commission should ensure the effectiveness, coherence and complementarities of the overall Union response respecting the European Consensus on Humanitarian Aid (7). (15) The availability and accessibility of adequate means of transport needs to be improved to support the development of a rapid response capability at the Union level. The Union should support and complement the efforts of the Member States by facilitating the coordination and pooling of transport resources and contributing, where necessary, to the financing of additional means of transport, subject to certain criteria and taking into account existing systems. (16) Assistance interventions should be demand driven and subject to full coordination on site so as to maximise the effectiveness and ensure access to affected populations. The Commission should provide appropriate logistical support for the dispatched expert teams. (17) The Union Mechanism may also be used for civil protection support to consular assistance to the citizens of the Union in disasters in third countries, if requested by the consular authorities of the Member States concerned. The Member States concerned should, whenever possible, coordinate such requests among each other and with any other relevant actor to ensure the optimal use of the Union Mechanism and avoid practical difficulties on the ground. This support could be requested for instance by the "Lead State" or the Member State coordinating assistance for all Union citizens. The "Lead State" concept should be understood in accordance with the European Union guidelines on the implementation of the consular Lead State concept (8). This Decision applies without prejudice to the Union rules on consular protection for citizens of the Union abroad. (18) When planning response operations, it is useful to also liaise with relevant non-governmental organisations and other relevant entities to identify any additional response capacities that they may be able to make available in case of disasters via the competent authorities of the Member States. (19) The use of military means under civilian lead as a last resort may constitute an important contribution to disaster response. Where the use of military capacities in support of civil protection operations is considered to be appropriate, cooperation with the military should follow the modalities, procedures and criteria established by the Council or its competent bodies for making available to the Union Mechanism military capacities relevant to civil protection and should be in line with the relevant international guidelines. (20) When assistance under the Union Mechanism contributes to a Union humanitarian response, particularly in complex emergencies, actions receiving financial assistance under this Decision should be consistent with the humanitarian principles and the principles on the use of civil protection and military resources set out in the European Consensus on Humanitarian Aid. (21) Participation of European Free Trade Association (EFTA) countries that are members of the European Economic Area (EEA), acceding countries, candidate countries and potential candidates should be possible. Candidate countries and potential candidates which do not participate in the Union Mechanism, as well as countries which are part of the European Neighbourhood Policy (ENP), should also benefit from certain actions financed under this Decision. (22) In order to ensure uniform conditions for the implementation of this Decision, implementing powers should be conferred on the Commission with respect to the interaction of the ERCC with the Member States' contact points and the operational procedures for the response to disasters inside and outside the Union; the components of the CECIS and the organisation of information sharing through the CECIS; the process for deploying expert teams; the identification of modules, other response capacities and experts; the operational requirements for the functioning and interoperability of modules; the capacity goals, the quality and interoperability requirements and the certification and registration procedure necessary for the functioning of the EERC, as well as the financial arrangements; identifying and filling gaps in the EERC; the organisation of the training programme, exercise framework and lessons learnt programme; and the organisation of support for the transport of assistance. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (9). (23) The examination procedure should be used for the adoption of the implementing acts provided for in this Decision. (24) This Decision strengthens the cooperation between the Union and Member States and facilitates coordination in the field of civil protection, allowing more effective actions by reason of scale and complementarity. Where a disaster overwhelms the response capabilities of a Member State, that State may decide to appeal to the Union Mechanism to complement its own civil protection and other disaster response resources. (25) Since the objectives of this Decision cannot be sufficiently achieved by the Member States but can rather, by reason of scale or effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives. (26) This Decision does not affect actions falling under a future Union legislative act relating to the establishment of an instrument for stability, the public health measures adopted under Union legal acts concerning Union action programmes in the field of health, nor the consumer safety measures adopted under a future Union legislative act relating to a consumer programme for the period 2014-2020. (27) For reasons of coherence, actions falling under Council Decision 2007/124/EC, Euratom (10) and under a future Union legislative act relating to the establishment, as part of the Internal Security Fund, the instrument for financial support for police cooperation, preventing and combating crime, and crisis management or relating to the maintenance of law and order and the safeguarding of internal security are not covered by this Decision. This Decision does not apply to activities covered by Regulation (EC) No 1257/96. (28) The provisions of this Decision are without prejudice to the adoption of legally binding acts under the Treaty Establishing the European Atomic Energy Community, setting out specific emergency measures in case of nuclear or radiological disasters. (29) This Decision covers actions in the field of prevention of, preparedness for and response to marine pollution with the exception of actions falling under Regulation (EC) No 1406/2002 of the European Parliament and of the Council (11). (30) In order for the Commission to ensure the implementation of this Decision, the Commission may finance such activities relating to preparation, monitoring, control, audit and evaluation as are required for the management of the Union Mechanism and the achievement of its objectives. (31) The reimbursement of expenses and award of public procurement contracts and grants under this Decision should be implemented in accordance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (12). Due to the specific nature of action in the field of civil protection, it is appropriate to provide that grants may be awarded to legal persons, whether governed by private or public law. It is also important that the rules of Regulation (EU, Euratom) No 966/2012 be complied with, in particular regarding the principles of economy, efficiency and effectiveness laid down therein. (32) The financial interests of the Union should be protected through proportionate measures throughout the expenditure cycle, including the prevention, detection and investigation of irregularities, the recovery of funds lost, unduly paid or incorrectly used and, where appropriate, administrative and financial penalties in accordance with Regulation (EU, Euratom) No 966/2012. (33) This Decision lays down a financial envelope for the entire duration of the Union Mechanism which is to constitute the prime reference amount, within the meaning of Point 17 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (13), for the European Parliament and the Council during the annual budgetary procedure. This reference amount is partly fed from Heading 3 "Security and Citizenship" and partly from Heading 4 "Global Europe" of the multiannual financial framework 2014-2020. (34) The financial envelope for the implementation of this Decision should be allocated according to the percentages set out in Annex I. (35) In order to review the breakdown of the financial envelope for the implementation of this Decision by 30 June 2017, in light of the outcome of the interim evaluation, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission. The urgency procedure should apply if, at any time, an immediate revision of the budgetary resources available for response actions is needed. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (36) This Decision should apply as of 1 January 2014 as it is related to the multiannual financial framework 2014-2020, HAVE ADOPTED THIS DECISION: CHAPTER I GENERAL AND SPECIFIC OBJECTIVES, SUBJECT MATTER, SCOPE AND DEFINITIONS Article 1 General objective and subject matter 1. The Union Civil Protection Mechanism ("the Union Mechanism") shall aim to strengthen the cooperation between the Union and the Member States and to facilitate coordination in the field of civil protection in order to improve the effectiveness of systems for preventing, preparing for and responding to natural and man-made disasters. 2. The protection to be ensured by the Union Mechanism shall cover primarily people, but also the environment and property, including cultural heritage, against all kinds of natural and man-made disasters, including the consequences of acts of terrorism, technological, radiological or environmental disasters, marine pollution, and acute health emergencies, occurring inside or outside the Union. In the case of the consequences of acts of terrorism or radiological disasters, the Union Mechanism may cover only preparedness and response actions. 3. The Union Mechanism shall promote solidarity between the Member States through practical cooperation and coordination, without prejudice to the Member States' primary responsibility to protect people, the environment, and property, including cultural heritage, on their territory against disasters and to provide their disaster-management systems with sufficient capabilities to enable them to cope adequately and in a consistent manner with disasters of a nature and magnitude that can reasonably be expected and prepared for. 4. This Decision lays down the general rules for the Union Mechanism and the rules for the provision of financial assistance under the Union Mechanism. 5. The Union Mechanism shall not affect obligations under existing relevant legal acts of the Union, under the Treaty establishing the European Atomic Energy Community or under existing international agreements. 6. This Decision shall not apply to the actions carried out under Regulation (EC) No 1257/96, Regulation (EC) No 1406/2002, Regulation (EC) No 1717/2006, Decision No 1082/2013/EU of the European Parliament and of the Council (14) or Union legislation concerning action programmes in the fields of health, home affairs and justice. Article 2 Scope 1. This Decision shall apply to cooperation in the field of civil protection. Such cooperation shall include: (a) prevention and preparedness actions inside the Union and, as far as Articles 5(2) and 13(3) and 28 are concerned, also outside the Union; and (b) actions to assist with the response to immediate adverse consequences of a disaster inside or outside the Union, including in the countries referred to in Article 28(1), following a request for assistance through the Union Mechanism. 2. This Decision shall take into account the special needs of isolated, outermost and other regions or islands of the Union in terms of prevention of, preparedness for and response to disasters as well as the special needs of the overseas countries and territories in terms of disaster response. Article 3 Specific objectives 1. The Union Mechanism shall support, complement and facilitate coordination of Member States action in pursuit of the following common specific objectives: (a) to achieve a high level of protection against disasters by preventing or reducing their potential effects, by fostering a culture of prevention and by improving cooperation between the civil protection and other relevant services; (b) to enhance preparedness at Member State and Union level to respond to disasters; (c) to facilitate rapid and efficient response in the event of disasters or imminent disasters; and (d) to increase public awareness and preparedness for disasters. 2. Indicators shall be used for monitoring, evaluating and reviewing as appropriate the application of this Decision. Those indicators shall be: (a) progress in implementing the disaster prevention framework: measured by the number of Member States that have made available to the Commission a summary of their risk assessments and an assessment of their risk management capability as referred to in Article 6; (b) progress in increasing the level of readiness for disasters: measured by the quantity of response capacities included in the voluntary pool in relation to the capacity goals referred to in Article 11 and the number of modules registered in the CECIS; (c) progress in improving the response to disasters: measured by the speed of interventions under the Union Mechanism and the extent to which the assistance contributes to the needs on the ground; and (d) progress in increasing public awareness and preparedness for disasters: measured by the level of awareness of Union citizens of the risks in their region. Article 4 Definitions For the purpose of this Decision, the following definitions shall apply: 1. 'disaster' means any situation which has or may have a severe impact on people, the environment, or property, including cultural heritage; 2. 'response' means any action taken upon request for assistance under the Union Mechanism in the event of an imminent disaster, or during or after a disaster, to address its immediate adverse consequences; 3. 'preparedness' means a state of readiness and capability of human and material means, structures, communities and organisations enabling them to ensure an effective rapid response to a disaster, obtained as a result of action taken in advance; 4. 'prevention' means any action aimed at reducing risks or mitigating adverse consequences of a disaster for people, the environment and property, including cultural heritage; 5. 'early warning' means the timely and effective provision of information that allows action to be taken to avoid or reduce risks and the adverse impacts of a disaster, and to facilitate preparedness for an effective response; 6. 'module' means a self-sufficient and autonomous predefined task- and needs-driven arrangement of Member States capabilities or a mobile operational team of the Member States, representing a combination of human and material means that can be described in terms of its capacity for intervention or by the task(s) it is able to undertake; 7. 'risk assessment' means the overall cross-sectoral process of risk identification, risk analysis, and risk evaluation undertaken at national or appropriate sub-national level; 8. 'risk management capability' means the ability of a Member State or its regions to reduce, adapt to or mitigate risks (impacts and likelihood of a disaster), identified in its risk assessments to levels that are acceptable in that Member State. Risk management capability is assessed in terms of the technical, financial and administrative capacity to carry out adequate: (a) risk assessments; (b) risk management planning for prevention and preparedness; and (c) risk prevention and preparedness measures; 9. 'host nation support' means any action undertaken in the preparedness and response phases by the country receiving or sending assistance, or by the Commission, to remove foreseeable obstacles to international assistance offered through the Union Mechanism. It includes support from Member States to facilitate the transiting of this assistance through their territory; 10. 'response capacity' means assistance that may be provided through the Union Mechanism upon request; 11. 'logistical support' means the essential equipment or services required for expert teams referred to in Article 17(1) to perform their tasks, inter alia communication, temporary accommodation, food or in-country transport. CHAPTER II PREVENTION Article 5 Prevention actions 1. To fulfil the prevention objectives and carry out prevention actions, the Commission shall: (a) take action to improve the knowledge base on disaster risks and facilitate the sharing of knowledge, best practices and information, including among Member States that share common risks; (b) support and promote Member States' risk assessment and mapping activity through the sharing of good practices, and facilitate access to specific knowledge and expertise on issues of common interest; (c) establish and regularly update a cross-sectoral overview and map of natural and man-made disaster risks the Union may face, by taking a coherent approach across different policy areas that may address or affect disaster prevention and taking due account of the likely impacts of climate change; (d) encourage an exchange of good practices on preparing national civil protection systems to cope with the impact of climate change; (e) promote and support the development and implementation of Member States' risk management activity through the sharing of good practices, and facilitate access to specific knowledge and expertise on issues of common interest; (f) compile and disseminate the information made available by Member States; organise an exchange of experiences about the assessment of risk management capability; develop, together with the Member States and by 22 December 2014, guidelines on the content, methodology and structure of those assessments; and facilitate the sharing of good practices in prevention and preparedness planning, including through voluntary peer reviews; (g) report periodically, in accordance with the deadlines set out in point (c) of Article 6, to the European Parliament and to the Council on the progress made in the implementation of Article 6; (h) promote the use of various Union funds which may support sustainable disaster prevention and encourage the Member States and regions to exploit those funding opportunities; (i) highlight the importance of risk prevention and support the Member States in awareness-raising, public information and education; (j) promote prevention measures in the Member States and third countries, referred to in Article 28, through the sharing of good practices, and facilitate access to specific knowledge and expertise on issues of common interest; and (k) in close consultation with Member States, take additional necessary supporting and complementary prevention action in order to achieve the objective specified in point (a) of Article 3(1). 2. At the request of a Member State, a third country or the United Nations or its agencies, the Commission may deploy an expert team on site to provide advice on prevention measures. Article 6 Risk management In order to promote an effective and coherent approach to prevention of and preparedness for disasters by sharing non-sensitive information, namely information whose disclosure would not be contrary to the essential interests of Member States' security, and best practices within the Union Mechanism, Member States shall: (a) develop risk assessments at national or appropriate sub-national level and make available to the Commission a summary of the relevant elements thereof by 22 December 2015 and every three years thereafter; (b) develop and refine their disaster risk management planning at national or appropriate sub-national level; (c) make available to the Commission the assessment of their risk management capability at national or appropriate sub-national level every three years following the finalisation of the relevant guidelines as referred to in point (f) of Article 5(1) and whenever there are important changes; and (d) participate, on a voluntary basis, in peer reviews on the assessment of risk management capability. CHAPTER III PREPAREDNESS Article 7 Emergency Response Coordination Centre The Emergency Response Coordination Centre (ERCC) is hereby established. The ERCC shall ensure 24/7 operational capacity, and serve the Member States and the Commission in pursuit of the objectives of the Union Mechanism. Article 8 General preparedness actions of the Commission The Commission shall carry out the following preparedness actions: (a) manage the ERCC; (b) manage a Common Emergency Communication and Information System (CECIS) to enable communication and sharing of information between the ERCC and the Member States' contact points; (c) contribute to the development and better integration of transnational detection and early warning and alert systems of European interest in order to enable a rapid response, and to promote the inter-linkage between national early warning and alert systems and their linkage to the ERCC and the CECIS. Those systems shall take into account and build upon existing and future information, monitoring and detection sources and systems; (d) establish and manage the capability to mobilise and dispatch expert teams, responsible for: (i) assessing the needs that can possibly be addressed under the Union Mechanism in the state requesting assistance, (ii) facilitating, when necessary, the coordination of disaster response assistance on site and liaising with the competent authorities of the state requesting assistance, and (iii) supporting the requesting state with expertise on prevention, preparedness or response actions; (e) establish and maintain the capability to provide logistical support for those expert teams; (f) develop and maintain a network of trained experts of the Member States, who can be available at short notice to assist the ERCC in the monitoring of information and facilitating coordination; (g) facilitate the coordination of the Member States' pre-positioning of disaster response capacities inside the Union; (h) support efforts to improve the inter-operability of modules and other response capacities, taking into account the best practices at the level of the Member States and at international level; (i) take, within its sphere of competence, the necessary actions to facilitate host nation support, including developing and updating, together with Member States, guidelines on host nation support, on the basis of operational experience; (j) support the creation of voluntary peer review assessment programmes for the Member States' preparedness strategies, based on pre-defined criteria, which will enable recommendations to be formulated to strengthen the level of preparedness of the Union; and (k) in close consultation with the Member States, take additional necessary supporting and complementary preparedness action to achieve the objective specified in point (b) of Article 3(1). Article 9 General preparedness actions of the Member States 1. Member States shall, on a voluntary basis, work towards developing modules, in particular to meet priority intervention or support needs under the Union Mechanism. Member States shall identify, in advance, modules, other response capacities and experts within their competent services, in particular within their civil protection or other emergency services, which could be made available for intervention upon request through the Union Mechanism. They shall take into account that the composition of modules or other response capacities may depend on the type of disaster and on the disaster-related particular needs. 2. Modules shall be made up of the resources of one or more Member States and shall: (a) be able to perform pre-defined tasks in the areas of response in accordance with established international guidelines and therefore be able to: (i) be dispatched at very short notice following a request for assistance through the ERCC; and (ii) work self-sufficiently and autonomously for a given period of time; (b) be interoperable with other modules; (c) undertake training and exercises in order to meet the interoperability requirement; (d) be placed under the authority of a person who is responsible for the operation of modules; and (e) be able to cooperate with other Union bodies and/or international institutions, in particular the United Nations, as appropriate. 3. The Member States shall, on a voluntary basis, identify, in advance, experts that could be dispatched as members of expert teams, as specified in point (d) of Article 8. 4. The Member States shall consider providing, as required, other response capacities, which could be available from the competent services, or which may be provided by non-governmental organisations and other relevant entities. Other response capacities may comprise resources from one or more Member States and, where appropriate, shall: (a) be able to perform tasks in the areas of response in accordance with established international guidelines and therefore be able to: (i) be dispatched at very short notice following a request for assistance through the ERCC; and (ii) work self-sufficiently and autonomously where necessary for a given period of time; (b) be able to cooperate with other Union bodies and/or international institutions, in particular the United Nations, as appropriate. 5. Member States may, subject to appropriate security safeguards, provide information about relevant military capacities that could be used as a last resort as part of the assistance through the Union Mechanism, such as transport and logistical or medical support. 6. Member States shall provide to the Commission relevant information on the experts, modules and other response capacities that they make available for assistance through the Union Mechanism as referred to in paragraphs 1 to 5 and update this information when necessary. 7. Member States shall designate contact points, as referred to in point (b) of Article 8, and inform the Commission accordingly. 8. Member States shall take the appropriate preparedness actions to facilitate host nation support. 9. Member States, supported by the Commission in accordance with Article 23, shall take the appropriate measures to ensure the timely transport of assistance they offer. Article 10 Planning of operations 1. The Commission and Member States shall work together to improve the planning of disaster response operations under the Union Mechanism, including through scenario-building for disaster response, asset mapping and the development of plans for the deployment of response capacities. 2. The Commission and the Member States shall identify and promote synergies between civil protection assistance and humanitarian aid funding provided by the Union and Member States in the planning of response operations for humanitarian crises outside the Union. Article 11 European Emergency Response Capacity 1. A European Emergency Response Capacity (EERC) shall be established. It shall consist of a voluntary pool of pre-committed response capacities of the Member States and include modules, other response capacities and experts. 2. On the basis of identified risks, the Commission shall define the types and the number of key response capacities required for the EERC ("capacity goals"). 3. The Commission shall define quality requirements for the response capacities that Member States commit to the EERC. The quality requirements shall be based on established international standards, where such standards already exist. The Member States shall be responsible for ensuring the quality of their response capacities. 4. The Commission shall establish and manage a process for certification and registration of the response capacities that the Member States make available to the EERC. 5. Member States shall on a voluntary basis identify and register the response capacities which they commit to the EERC. The registration of multinational modules provided by two or more Member States shall be undertaken jointly by all the Member States concerned. 6. The response capacities that Member States make available for the EERC shall remain available for national purposes at all times. 7. Response capacities that Member States make available for the EERC shall be available for response operations under the Union Mechanism following a request for assistance through the ERCC. The ultimate decision on their deployment shall be taken by the Member States which registered the response capacity concerned. When domestic emergencies, force majeure or, in exceptional cases, serious reasons prevent a Member State from making those response capacities available in a specific disaster, that Member State shall inform the Commission as soon as possible by referring to this Article. 8. In the event of deployment, Member States' response capacities shall remain under their command and control and can be withdrawn when domestic emergencies, force majeure or, in exceptional cases, serious reasons prevent a Member State from keeping those response capacities available, in consultation with the Commission. The coordination among the different response capacities shall be facilitated where appropriate by the Commission through the ERCC in accordance with Articles 15 and 16. 9. Member States and the Commission shall ensure an appropriate public awareness of the interventions involving the EERC. Article 12 Addressing response capacity gaps 1. The Commission shall monitor progress towards the capacity goals set in accordance with Article 11(2) and identify potentially significant response capacity gaps in the EERC. 2. Where potentially significant gaps have been identified, the Commission shall examine whether the necessary capacities are available to the Member States outside the EERC. 3. The Commission shall encourage Member States to address, either individually or through a consortium of Member States cooperating together on common risks, any strategic capacity gaps that have been identified in accordance with paragraph 2. The Commission may support Member States in those activities in accordance with Article 20, points (i) and (j) of Article 21(1) and Article 21(2). 4. The Commission shall inform the European Parliament and the Council every two years on the progress made on the achievement of capacity goals and remaining gaps in the EERC. Article 13 Training, exercises, lessons learnt and knowledge dissemination 1. The Commission shall within the Union Mechanism carry out the following tasks in the field of training, exercises, lessons learnt and knowledge dissemination: (a) set up and manage a training programme for civil protection and emergency management personnel on prevention of, preparedness for and response to disasters. The programme shall include joint courses and a system for exchange of experts, whereby individuals may be seconded to other Member States. The training programme shall aim to enhance the coordination, compatibility and complementarity between capacities referred to in Articles 9 and 11, and to improve the competence of experts referred to in points (d) and (f) of Article 8; (b) set up and manage a training network open to training centres for civil protection and emergency management personnel as well as other relevant actors and institutions on prevention of, preparedness for and response to disasters. The training network shall aim to: (i) enhance all phases of disaster management, taking into account adaptation to and mitigation of climate change; (ii) create synergies among its members through exchange of experience and best practices, relevant research, lessons learnt, courses and workshops, exercises and pilot projects; and (iii) develop guidance on Union and international civil protection training, including training on prevention of, preparedness for and response to disasters; (c) develop a strategic framework setting out the objectives and the role of exercises, a long-term comprehensive plan outlining exercise priorities, as well as set up and manage a programme of exercises; (d) set up and manage a programme of lessons learnt from civil protection actions conducted within the framework of the Union Mechanism including aspects from the entire disaster management cycle, in order to provide a broad basis for learning processes and knowledge development. The programme shall include: (i) monitoring, analysing and evaluating all the relevant civil protection actions within the Union Mechanism; (ii) promoting implementation of lessons learnt in order to obtain an experience-based foundation for the development of activities within the disaster management cycle; and (iii) developing methods and tools for gathering, analysing, promoting and implementing lessons learnt. That programme shall also include, where appropriate, lessons learnt from interventions outside the Union with regard to exploiting links and synergies between assistance provided under the Union Mechanism and humanitarian response; (e) develop guidance on knowledge dissemination and implementation of the different tasks referred to in points (a) to (d) at Member State level; and (f) stimulate and encourage the introduction and use of relevant new technologies for the purpose of the Union Mechanism. 2. When carrying out the tasks set out in paragraph 1, the Commission shall take particular account of the need and interest of Member States facing disaster risks of a similar nature. 3. At the request of a Member State, a third country or the United Nations or its agencies, the Commission may deploy an expert team on site to provide advice on preparedness measures. CHAPTER IV RESPONSE Article 14 Notification of disasters within the Union 1. In the event of a disaster within the Union, or of an imminent disaster, which causes or is capable of causing trans-boundary effects or affects or is capable of affecting other Member States, the Member State in which the disaster occurs or is likely to occur shall, without delay, notify the potentially affected Member States and, where the effects are potentially significant, the Commission. The first subparagraph shall not apply where the obligation of notification has already been addressed under other Union legislation, under the Treaty establishing the European Atomic Energy Community or under existing international agreements. 2. In the event of a disaster within the Union, or of an imminent disaster, which is likely to result in a call for assistance from one or more Member States, the Member State in which the disaster occurs or is likely to occur shall, without delay, notify the Commission that a possible request for assistance through the ERCC can be expected, in order to enable the Commission, as appropriate, to inform the other Member States and to activate its competent services. 3. The notifications referred to in paragraphs 1 and 2 shall, as appropriate, be made through CECIS. Article 15 Responding to disasters within the Union 1. When a disaster occurs within the Union, or is imminent, the affected Member State may request assistance through the ERCC. The request shall be as specific as possible. 2. In exceptional situations of increased risk a Member State may also request assistance in the form of temporary pre-positioning of response capacities. 3. Upon receiving a request for assistance, the Commission shall, as appropriate and without delay: (a) forward the request to the contact points of other Member States; (b) collect validated information on the situation, in conjunction with the affected Member State, and disseminate it to the Member States; (c) make recommendations, in consultation with the requesting Member State, for the provision of assistance through the Union Mechanism, based on the needs on the ground and any relevant pre-developed plans, as referred to in Article 10(1), invite Member States to deploy specific capacities and facilitate the coordination of the required assistance; and (d) take additional action to facilitate the coordination of the response. 4. Any Member State to which a request for assistance is addressed through the Union Mechanism shall promptly determine whether it is in a position to render the assistance required and inform the requesting Member State of its decision through the CECIS, indicating the scope, terms and, where applicable, costs of the assistance it could render. The ERCC shall keep the Member States informed. 5. The requesting Member State shall be responsible for directing assistance interventions. The authorities of the requesting Member State shall lay down guidelines and, if necessary, define the limits of the tasks entrusted to the modules or other response capacities. The details of the execution of those tasks shall be left to the person in charge appointed by the Member State rendering assistance. The requesting Member State may also request the deployment of an expert team to support its assessment, facilitate coordination on site between Member States' teams or provide technical advice. 6. The requesting Member State shall take the appropriate actions to facilitate host nation support for the incoming assistance. 7. The role of the Commission referred to in this Article shall not affect the Member States competences and responsibility for their teams, modules and other support capacities, including military capacities. In particular, the support offered by the Commission shall not entail command and control over the Member States teams, modules and other support, which shall be deployed on a voluntary basis in accordance with the coordination at headquarters level and on site. Article 16 Promoting consistency in the response to disasters outside the Union 1. When a disaster occurs outside the Union, or is imminent, the affected country may request assistance through the ERCC. The assistance may also be requested through or by the United Nations and its agencies, or a relevant international organisation. 2. Interventions under this Article may be conducted either as an autonomous assistance intervention or as a contribution to an intervention led by an international organisation. The Union coordination shall be fully integrated with the overall coordination provided by the United Nations Office for the Coordination of Humanitarian Affairs (OCHA), and shall respect its leading role. 3. The Commission shall support the consistency in the delivery of the assistance through the following actions: (a) maintaining a dialogue with the Member States contact points in order to ensure an effective and coherent Union disaster response contribution through the Union Mechanism to the overall relief effort, in particular by: (i) informing Member States without delay of the full requests for assistance; (ii) supporting a common assessment of the situation and needs, providing technical advice and/or facilitating the coordination on site of assistance through the presence of a civil protection expert team on site; (iii) sharing relevant assessments and analyses with all relevant actors; (iv) providing an overview of assistance being offered by Member States and other actors; (v) advising on the type of assistance required in order to ensure that the assistance provided is consistent with the needs assessments; and (vi) assisting in overcoming any practical difficulties in the delivery of assistance in areas such as transit and customs; (b) immediately making recommendations, when possible in cooperation with the affected country, based on the needs on the ground and any relevant pre-developed plans, inviting Member States to deploy specific capacities and facilitating the coordination of the requested assistance; (c) liaising with the affected country on technical details, such as the precise needs for assistance, the acceptance of offers and the practical arrangements for the local reception and distribution of assistance; (d) liaising with or supporting OCHA, and cooperating with other relevant actors that contribute to the overall relief effort, in order to maximise synergies, seek complementarities and avoid duplication and gaps; and (e) liaising with all relevant actors, in particular in the closing phase of the assistance intervention under the Union Mechanism, to facilitate a smooth handover. 4. Without prejudice to the Commission's role, as defined in paragraph 3, and respecting the imperative for an immediate operational response through the Union Mechanism, the Commission shall upon activation of the Union Mechanism inform the European External Action Service to allow for consistency between the civil protection operation and the overall Union relations with the affected country. The Commission shall keep the Member States fully informed in accordance with paragraph 3. 5. On site, liaison shall be ensured as appropriate with the Union delegation for the latter to facilitate contacts with the government of the affected country. Where necessary, the Union delegation shall provide logistical support to the civil protection expert teams referred to in point (ii) of point (a) of paragraph 3. 6. Any Member State to which a request for assistance is addressed through the Union Mechanism shall promptly determine whether it is in a position to render the assistance required and inform the ERCC of its decision through the CECIS, indicating the scope and terms of any assistance it could render. The ERCC shall keep Member States informed. 7. The Union Mechanism may also be used to provide civil protection support to consular assistance to the citizens of the Union in disasters in third countries if requested by the consular authorities of the Member States concerned. 8. Pursuant to a request for assistance, the Commission may take additional necessary supporting and complementary action in order to ensure consistency in the delivery of the assistance. 9. Coordination through the Union Mechanism shall affect neither bilateral contacts between Member States and the affected country, nor cooperation between Member States and the United Nations and other relevant international organisations. Such bilateral contacts may also be used to contribute to the coordination through the Union Mechanism. 10. The role of the Commission referred to in this Article shall not affect the Member States competences and responsibility for their teams, modules and other support, including military capacities. In particular, the support offered by the Commission shall not entail command and control over Member States teams, modules and other support, which shall be deployed on a voluntary basis in accordance with the coordination at headquarters level and on site. 11. Synergies shall be sought with other instruments of the Union, in particular with actions financed under Regulation (EC) No 1257/96. The Commission shall ensure coordination between the instruments and, where appropriate, ensure that Member States' civil protection actions contributing to a wider humanitarian response are as far as possible financed under this Decision. 12. Whenever the Union Mechanism is activated, the Member States providing disaster assistance shall keep the ERCC fully informed of their activities. 13. Member States teams and modules participating on site in the intervention through the Union Mechanism shall liaise closely with the ERCC and the expert teams on site, as referred to in point (ii) of point (a) of paragraph 3. Article 17 Support on site 1. The Commission may select, appoint and dispatch an expert team composed of experts provided by Member States: (a) in the event of a disaster outside the Union as referred to in Article 16(3); (b) in the event of a disaster within the Union as referred to in Article 15(5); (c) upon request for prevention expertise in accordance with Article 5(2); or (d) upon request for preparedness expertise in accordance with Article 13(3). Experts from the Commission and from other services of the Union may be integrated in the team in order to support the team and facilitate liaison with the ERCC. Experts dispatched by OCHA or other international organisations may be integrated in the team in order to strengthen cooperation and facilitate joint assessments. 2. The procedure for the selection and appointment of experts shall be the following: (a) Member States shall nominate experts, under their responsibility, who can be deployed as members of expert teams; (b) the Commission shall select the experts and the leader for those teams on the basis of their qualifications and experience, including the level of the Union Mechanism training undertaken, previous experience of missions under the Union Mechanism and other international relief work. The selection shall also be based on other criteria, including language skills, so as to ensure that the team as a whole has the available skills needed in the specific situation; and (c) the Commission shall appoint experts/team leaders for the mission in agreement with their nominating Member State. 3. Where expert teams are dispatched, they shall facilitate coordination between Member States' intervention teams and liaise with the competent authorities of the requesting state as set out in Article 8(d). The ERCC shall maintain close contact with the expert teams and provide them with guidance and logistical support. Article 18 Transport and equipment 1. In the event of a disaster, either within or outside the Union, the Commission may support Member States in obtaining access to equipment or transport resources by: (a) providing and sharing information on equipment and transport resources that can be made available by Member States, with a view to facilitating the pooling of such equipment or transport resources; (b) assisting Member States to identify, and facilitating their access to, transport resources that may be available from other sources, including the commercial market; or (c) assisting Member States to identify equipment that may be available from other sources, including the commercial market. 2. The Commission may complement the transport resources provided by Member States by providing additional transport resources necessary for ensuring a rapid response to disasters. CHAPTER V FINANCIAL PROVISIONS Article 19 Budgetary resources 1. The financial envelope for the implementation of the Union Mechanism for the period 2014 to 2020 shall be EUR 368 428 000 in current prices. EUR 223 776 000 in current prices shall derive from Heading 3 "Security and Citizenship" of the multiannual financial framework and EUR 144 652 000 in current prices from Heading 4 "Global Europe". The annual appropriations shall be authorised by the European Parliament and the Council within the limits of the multiannual financial framework. 2. Appropriations resulting from reimbursement made by the beneficiaries for disaster response actions shall constitute assigned revenue within the meaning of Article 18(2) of Regulation (EU, Euratom) No 966/2012. 3. The financial allocation referred to in paragraph 1 may also cover expenses pertaining to preparatory, monitoring, control, audit and evaluation activities, which are required for the management of the Union Mechanism and the achievement of its objectives. Such expenditure may, in particular, cover studies, meetings of experts, information and communication actions, including corporate communication of the political priorities of the Union, as far as they are related to the general objectives of the Union Mechanism, expenses linked to IT networks focusing on information processing and exchange, including their interconnection with existing or future systems designed to promote cross-sectoral data exchange and related equipment, together with all other technical and administrative assistance expenses incurred by the Commission for the management of the programme. 4. The financial envelope referred to in paragraph 1 shall be allocated, over the period 2014-2020, according to the percentages and principles set out in Annex I. 5. The Commission shall review the breakdown set out in Annex I in the light of the outcome of the interim evaluation referred to in point (a) of Article 34(2). The Commission shall be empowered to adopt, where necessary in light of the results of that evaluation, delegated acts in accordance with Article 30, to adjust each of the figures in Annex I by more than 8 percentage points and up to 16 percentage points. Those delegated acts shall be adopted by 30 June 2017. 6. Where, in case of a necessary revision of the budgetary resources available for response actions, imperative grounds of urgency so require, the Commission shall be empowered to adopt delegated acts to adjust each of the figures in Annex I by more than 8 percentage points and up to 16 percentage points, within the available budgetary allocations and in accordance with the procedure provided for in Article 31. Article 20 General eligible actions The following general actions shall be eligible for financial assistance to enhance prevention of, preparedness for and effective response to disasters: (a) studies, surveys, modelling and scenario building to facilitate the sharing of knowledge, best practices and information; (b) training, exercises, workshops, exchange of staff and experts, creation of networks, demonstration projects and technology transfer; (c) monitoring, assessment and evaluation actions; (d) public information, education and awareness raising and associated dissemination actions, so as to involve citizens in preventing and minimising the effects of disasters in the Union and to help Union citizens to protect themselves more effectively and in a sustainable manner; (e) establishment and running of a programme of lessons learnt from interventions and exercises in the context of the Union Mechanism, including on areas relevant to prevention and preparedness; and (f) communication actions and measures to raise awareness of the civil protection work of the Member States and of the Union in the areas of prevention of, preparedness for and response to disasters. Article 21 Eligible prevention and preparedness actions 1. The following prevention and preparedness actions shall be eligible for financial assistance: (a) co-financing of projects, studies, workshops, surveys and similar actions and activities referred to in Article 5; (b) co-financing peer reviews, referred to in point (d) of Article 6 and point (j) of Article 8; (c) maintaining the functions provided by the ERCC, in accordance with point (a) of Article 8; (d) preparing for the mobilisation and dispatch of the expert teams referred to in point (d) of Article 8 and Article 17 and developing and maintaining a surge capacity through a network of trained experts of Member States, referred to in point (f) of Article 8; (e) establishing and maintaining the CECIS and tools to enable communication and sharing of information between the ERCC and the contact points of the Member States and of other participants in the context of the Union Mechanism; (f) contributing to the development of transnational detection, early warning and alert systems of European interest, in order to enable a rapid response as well as to promote the inter-linkage between national early warning and alert systems and their linkage to the ERCC and the CECIS. Those systems shall take into account and build upon existing and future information, monitoring or detection sources and systems; (g) planning response operations under the Union Mechanism, in accordance with Article 10; (h) supporting the preparedness activities described in Article 13; (i) developing the EERC, as referred to in Article 11, in accordance with paragraph 2 of this Article. (j) identifying gaps in the EERC in accordance with Article 12 and supporting Member States in addressing those gaps by co-financing new response capacities, up to a maximum of 20 % of the eligible costs, provided that: (i) the need for new capacities is confirmed by risk assessments; (ii) the gap identification process set out in Article 12 demonstrates that those capacities are not available to Member States; (iii) those capacities are developed by Member States, either acting individually or through a consortium; (iv) those capacities are committed to the voluntary pool for a minimum period of two years; and (v) such co-financing of those capacities is cost-effective. Where appropriate, preference shall be given to consortia of Member States cooperating on a common risk; (k) ensuring the availability of logistical support for the expert teams referred to in Article 17(1); (l) facilitating the coordination of Member States' pre-positioning of disaster response capacities inside the Union in accordance with point (g) of Article 8; and (m) supporting the provision of advice on prevention and preparedness measures through the deployment of an expert team on site, upon the request of a Member State, third country, the United Nations or its agencies, as referred to in Article 5(2) and Article 13(3). 2. The eligibility for financial assistance for the action referred to in point (i) of paragraph 1 shall be limited to: (a) costs at Union level of setting up and managing the EERC and the associated processes set out in Article 11; (b) costs of obligatory training courses, exercises and workshops necessary for the certification of Member States' response capacities for the purposes of the EERC ("certification costs"). The certification costs may consist of unit costs or lump sums determined per type of capacity, covering up to 100 % of the eligible costs; (c) non-recurrent costs necessary to upgrade Member States' response capacities from their purely national use to a state of readiness and availability that makes them deployable as part of the EERC, in accordance with the quality requirements of the voluntary pool and recommendations formulated in the certification process ("adaptation costs"). Those adaptation costs may include costs related to interoperability of modules and other response capacities, autonomy, self-sufficiency, transportability, packaging and similar costs, as well as the costs of forming multinational response capacities (for example workshops, trainings, development of common methodologies, standards, procedures and similar activities), provided that those costs specifically relate to the capacities' participation in the voluntary pool. They shall not cover the costs of the equipment or human resources necessary to initially set-up the response capacities or on-going maintenance or running costs. Those adaptation costs may consist of unit costs or lump sums determined per type of capacity, covering up to 100 % of the eligible costs, provided this does not exceed 30 % of the average cost of developing the capacity; and (d) costs of establishing and managing framework contracts, framework partnership agreements or similar arrangements to address temporary shortcomings in extraordinary disasters, taking into account a multi-hazard approach. The funding under point (d) of this paragraph: (i) may cover the costs or fees necessary to design, prepare, negotiate, conclude and manage the contracts or arrangements as well as the costs of developing standard operating procedures and exercises to ensure the effective use of assets. Such funding may also cover a maximum of 40 % of the costs of ensuring rapid access to those assets; (ii) shall not cover the costs of purchasing or developing new response capacities, nor the cost of operating these additional capacities in a disaster situation. The costs of operating those additional capacities in a disaster situation shall be borne by the Member States requesting the assistance; (iii) shall not exceed 10 % of the financial envelope set out in Article 19(1). In the event that the 10 % ceiling is reached before the end of the programming period, and when required to ensure the appropriate functioning of the Union Mechanism, that 10 % ceiling may, by means of implementing acts, be exceeded by up to 5 percentage points. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 33(2). Article 22 Eligible response actions The following response actions shall be eligible for financial assistance: (a) dispatching expert teams referred to in Article 17(1) together with logistical support and dispatching experts referred to in points (d) and (e) of Article 8; (b) in the event of a disaster, supporting Member States in obtaining access to equipment and transport resources as specified in Article 23; and (c) pursuant to a request for assistance, taking additional necessary supporting and complementary action in order to facilitate the coordination of response in the most effective way. Article 23 Eligible actions linked to equipment and transport resources 1. The following actions shall be eligible for financial assistance in order to allow access to equipment and transport resources under the Union Mechanism: (a) providing and sharing information on equipment and transport resources that Member States decide to make available, with a view to facilitating the pooling of such equipment or transport resources; (b) assisting Member States to identify, and facilitating their access to, transport resources that may be available from other sources, including the commercial market; (c) assisting Member States to identify equipment that may be available from other sources, including the commercial market; and (d) financing transport resources necessary for ensuring a rapid response to disasters. Such actions shall be eligible for financial support only if the following criteria are met: (i) a request for assistance has been made under the Union Mechanism in accordance with Articles 15 and 16; (ii) the additional transport resources are necessary for ensuring the effectiveness of disaster response under the Union Mechanism; (iii) the assistance corresponds to the needs identified by the ERCC and is delivered in accordance with the recommendations given by the ERCC on the technical specifications, quality, timing and modalities for delivery; (iv) the assistance has been accepted by a requesting country, directly or through the United Nations or its agencies, or a relevant international organisation, under the Union Mechanism; and (v) the assistance complements, for disasters in third countries, any overall Union humanitarian response. 2. The amount of Union financial support for transport resources shall not exceed 55 % of the total eligible cost. 3. The Union financial support for transport may, in addition, cover a maximum of 85 % of the total eligible cost in the following situations: (a) the costs relate to the transport of the capacities pre-committed to the voluntary pool in accordance with Article 11; or (b) the assistance is necessary to address a critical need and the assistance is not, or not sufficiently, available in the voluntary pool. 4. The Union financial support for transport resources may, in addition, cover a maximum of 100 % of the total eligible cost described under points (i), (ii) and (iii) if this is necessary to make the pooling of Member States' assistance operationally effective and if the costs relate to one of the following: (i) the short-term rental of warehousing capacity to temporarily store the assistance from Member States with a view to facilitating their coordinated transport; (ii) the repackaging of Member States' assistance to make maximum use of available transport capacities or to meet specific operational requirements; or (iii) the local transport of pooled assistance with a view to ensuring a coordinated delivery at the final destination in the requesting country. The Union financial support under this paragraph shall not exceed EUR 75 000 in current prices for each activation of the Union Mechanism. In exceptional cases, that ceiling may, by means of implementing acts, be exceeded. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 33(2). 5. In case of pooling of transport operations involving several Member States, a Member State may take the lead in requesting Union financial support for the entire operation. 6. When a Member State requests the Commission to contract transport services, the Commission shall request partial reimbursement of the costs according to the funding rates set out in paragraphs 2, 3 and 4. 7. The following costs shall be eligible for Union financial support for transport resources under this Article: all costs relating to the movement of transport resources, including the costs of all services, fees, logistical and handling costs, fuel and possible accommodation costs as well as other indirect costs such as taxes, duties in general and transit costs. Article 24 Beneficiaries Grants awarded under this Decision may be awarded to legal persons, whether governed by private or public law. Article 25 Types of financial intervention and implementing procedures 1. The Commission shall implement the Union's financial assistance in accordance with Regulation (EU, Euratom) No 966/2012. 2. Financial assistance under this Decision may take any of the forms provided by Regulation (EU, Euratom) No 966/2012, in particular grants, reimbursement of expenses, public procurement or contributions to trust funds. 3. In order to implement this Decision, the Commission shall adopt annual work programmes, by means of implementing acts, except for actions falling under the disaster response of Chapter IV, which it is not possible to provide for in advance. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 33(2). The annual work programmes shall set out the objectives pursued, the expected results, the method of implementation and their total amount. They shall also contain a description of actions to be financed, an indication of the amount allocated to each action and an indicative implementation timetable. With regard to the financial assistance referred to in Article 28(2), the annual work programmes shall describe the actions foreseen for countries referred to therein. Article 26 Complementarity and consistency of Union action 1. Actions receiving financial assistance under this Decision shall not receive assistance from other Union financial instruments. The Commission shall ensure that the applicants for financial assistance under this Decision and beneficiaries of such assistance provide it with information about financial assistance received from other sources, including the general budget of the Union, and about on-going applications for such assistance. 2. Synergies and complementarity shall be sought with other instruments of the Union. In the case of a response to humanitarian crises in third countries the Commission shall ensure the complementarity and coherence of actions financed under this Decision and actions financed under Regulation (EC) No 1257/96. 3. When assistance under the Union Mechanism contributes to a Union humanitarian response, particularly in complex emergencies, actions receiving financial assistance under this Decision shall be based on identified needs and shall be consistent with the humanitarian principles as well as the principles on the use of civil protection and military resources as set out in the European Consensus on Humanitarian Aid. Article 27 Protection of the financial interests of the Union 1. The Commission shall take appropriate measures ensuring that, when actions financed under this Decision are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and, if irregularities are detected, by the recovery of the amounts wrongly paid and, where appropriate, by effective, proportionate and dissuasive administrative and financial penalties. 2. The Commission or its representatives and the Court of Auditors shall have the power of audit, on the basis of documents and on the spot, over all grant beneficiaries, contractors and subcontractors, who have received Union funds under this Decision. 3. The European Anti-Fraud Office (OLAF) may carry out investigations, including on-the-spot checks and inspections, in accordance with the provisions and procedures laid down in Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (15) and Council Regulation (Euratom, EC) No 2185/96 (16) with a view to establishing whether there has been fraud, corruption or any other illegal activity affecting the financial interests of the Union in connection with a grant agreement or grant decision or a contract funded under this Decision. 4. Without prejudice to paragraphs 1, 2 and 3, cooperation agreements with third countries and with international organisations, contracts, grant agreements and grant decisions, resulting from the implementation of this Decision shall contain provisions expressly empowering the Commission, the Court of Auditors and OLAF to conduct such audits and investigations, according to their respective competences. CHAPTER VI GENERAL PROVISIONS Article 28 Third countries and international organisations 1. The Union Mechanism shall be open to the participation of: (a) European Free Trade Association (EFTA) countries which are members of the European Economic Area (EEA), in accordance with the conditions laid down in the EEA Agreement, and other European countries when agreements and procedures so provide; (b) acceding countries, candidate countries and potential candidates in accordance with the general principles and general terms and conditions for the participation of those countries in Union programmes established in the respective Framework Agreements and Association Council Decisions, or similar arrangements; 2. Financial assistance referred to in Article 20 and points (a), (b), (f) and (h) of Article 21(1) may also be granted to candidate countries and potential candidates not participating in the Union Mechanism, as well as to countries that are part of the ENP, to the extent that that financial assistance complements funding available under a future Union legislative act relating to the establishment of the Instrument for Pre-Accession Assistance (IPA II) and a future Union legislative act relating to the establishment of a European Neighbourhood Instrument. 3. International or regional organisations may cooperate in activities under the Union Mechanism where relevant bilateral or multilateral agreements between those organisations and the Union so allow. Article 29 Competent authorities For the purposes of applying this Decision, Member States shall appoint the competent authorities and inform the Commission accordingly. Article 30 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 19(5) and (6) shall be conferred on the Commission until 31 December 2020. 3. The delegation of power referred to in Article 19(5) and (6) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 19(5) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or the Council. Article 31 Urgency procedure 1. Delegated acts adopted under this Article shall enter into force without delay and shall apply as long as no objection is expressed in accordance with paragraph 2. The notification of a delegated act to the European Parliament and to the Council shall state the reasons for the use of the urgency procedure. 2. Either the European Parliament or the Council may object to a delegated act in accordance with the procedure referred to in Article 30(5). In such a case, the Commission shall repeal the act without delay following the notification of the decision to object by the European Parliament or by the Council. Article 32 Implementing acts 1. The Commission shall adopt implementing acts on the following matters: (a) the interaction of the ERCC with Member States' contact points, as provided for in point (b) of Article 8, Article 15(3) and point (a) of Article 16(3); and the operational procedures for the response to disasters within the Union, as provided for in Article 15, as well as outside the Union, as provided for in Article 16, including identification of relevant international organisations; (b) the components of CECIS as well as the organisation of information sharing through CECIS, as provided for in point (b) of Article 8; (c) the process for deploying expert teams, as provided for in Article 17; (d) the identification of modules, other response capacities and experts as provided for in Article 9(1); (e) the operational requirements for the functioning and interoperability of modules, as provided for in Article 9(2), including their tasks, capacities, main components, self-sufficiency and deployment; (f) the capacity goals, the quality and interoperability requirements and the certification and registration procedure necessary for the functioning of the EERC, as provided for in Article 11, as well as the financial arrangements, as provided for in Article 21(2); (g) identifying and filling gaps in the EERC, as provided for in Article 12; (h) the organisation of the training programme, exercise framework and lessons learnt programme, as provided for in Article 13; and (i) the organisation of support for the transport of assistance, as provided for in Articles 18 and 23. 2. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 33(2). Article 33 Committee procedure 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Where the Committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third subparagraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. Article 34 Evaluation 1. Actions receiving financial assistance shall be monitored regularly in order to follow their implementation. 2. The Commission shall evaluate the application of this Decision and submit to the European Parliament and to the Council: (a) an interim evaluation report on the results obtained and the qualitative and quantitative aspects of the implementation of this Decision by no later than 30 June 2017; (b) a communication on the continued implementation of this Decision by no later than 31 December 2018; and (c) an ex-post evaluation report by no later than 31 December 2021. The interim evaluation report and the communication as referred to in points (a) and (b) respectively shall be accompanied, if appropriate, by proposals for amendments to this Decision. CHAPTER VII FINAL PROVISIONS Article 35 Transitional provisions 1. Actions which are initiated before 1 January 2014 on the basis of Decision 2007/162/EC, Euratom shall continue to be administered, where relevant, in conformity with that Decision. 2. Member States shall ensure at national level a smooth transition between the actions carried out in the context of the Financial Instrument and those to be implemented under the provisions set out in this Decision. Article 36 Repeal Decision 2007/162/EC, Euratom and Decision 2007/779/EC, Euratom are repealed. References to the repealed Decisions shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex II to this Decision. Article 37 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. Article 38 Addressees This Decision is addressed to the Member States in accordance with the Treaties. Done at Brussels, 17 December 2013. For the European Parliament The President M. SCHULZ For the Council The President L. LINKEVIÃ IUS (1) OJ C 277, 13.9.2012, p. 164. (2) Council Decision 2001/792/EC, Euratom of 23 October 2001 establishing a Community mechanism to facilitate reinforced cooperation in civil protection assistance interventions (OJ L 297, 15.11.2001, p. 7). (3) Council Decision 2007/779/EC, Euratom of 8 November 2007 establishing a Community Civil Protection Mechanism (OJ L 314, 1.12.2007, p. 9). (4) Council Decision 2007/162/EC, Euratom of 5 March 2007 establishing a Civil Protection Financial Instrument (OJ L 71, 10.3.2007, p. 9). (5) Council Decision 1999/847/EC of 9 December 1999 establishing a Community action programme in the field of civil protection (OJ L 327, 21.12.1999, p. 53). (6) Council Regulation (EC) No 1257/96 of 20 June 1996 concerning humanitarian aid (OJ L 163, 2.7.1996, p. 1). (7) Joint Statement by the Council and the Representatives of the Governments of the Member States meeting within the Council, the European Parliament and the European Commission (OJ C 25, 30.1.2008, p. 1). (8) OJ C 317, 12.12.2008, p. 6. (9) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011 p. 13). (10) Council Decision 2007/124/EC, Euratom of 12 February 2007 establishing for the period 2007 to 2013, as part of General Programme on Security and Safeguarding Liberties, the Specific Programme "Prevention, Preparedness and Consequence Management of Terrorism and other Security related risks" (OJ L 58, 24.2.2007, p. 1). (11) Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (OJ L 208, 5.8.2002, p. 1). (12) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the European Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (13) OJ C 373, 20.12.2013, p. 1 (14) Decision No 1082/2013/EU of the European Parliament and of the Council of 22 October 2013 on serious cross-border threats to health and repealing Decision No 2119/98/EC (OJ L 293, 5.11.2013, p. 1). (15) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (16) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). ANNEX I Percentages for allocation of the financial envelope for the implementation of the Union Mechanism referred to in Article 19(1) Prevention : 20 % +/- 8 percentage points Preparedness : 50 % +/- 8 percentage points Response : 30 % +/- 8 percentage points Principles When implementing this Decision, the Commission shall give priority to actions for which this Decision sets a deadline within the period leading to the expiry of that deadline, with the objective of meeting the deadline in question. ANNEX II Correlation table Council Decision 2007/162 EC, Euratom Council Decision 2007/779 EC, Euratom This Decision Article 1 (1)  Article 1 (2) Article 1 (4) Article 1 (3)  Article 1 (4) Article 1(2) Article 2 (2) Article 1 (1)  Article 1 (2), first subparagraph Article 1 (2) Article 1 (2), second subparagraph Article 1 (5) Article 2 (1) Article 2 (1), point (a) Article 2 (2) Article 2 (1), point (b) Article 2 (3) Article 1 (6) Article 2, point (1)  Article 2, point (2) Article 13 (1), point (a) Article 2, point (3) Article 20, point (b) Article 2, point (4) Article 8, point (d) Article 2, point (5) Article 7 and Article 8, point (a) Article 2, point (6) Article 8, point (b) Article 2, point (7) Article 8, point (c) Article 2, point (8) Article 18 (1) Article 2, point (9) Article 18 (2) Article 2, point (10) Article 16 (7) Article 2, point (11)  Article 3 Article 3 Article 4 Article 4 (1) Article 20 and Article 21 Article 4 (2), point (a) Article 22, point (a) Article 4 (2), point (b) Article 22, point (b), and Article 23 (1), points (a), (b) and (c) Article 4 (2), point (c) Article 23 (1), point (d) Article 4 (3) Article 23 (2) and (4) Article 4 (4) Article 32 (1), point (i) Article 4(1) Article 9 (1) Article 4 (2) Article 9 (3) Article 4 (3) Article 9 (1) and (2) Article 4 (4) Article 9 (4) Article 4 (5) Article 9 (5) Article 4 (6) Article 9 (6) Article 4 (7) Article 9 (9) Article 4 (8) Article 9 (7) Article 5 Article 24 Article 5, point (1) Article 8, point (a) Article 5, point (2) Article 8, point (b) Article 5, point (3) Article 8, point (c) Article 5, point (4) Article 8, point (d) Article 5, point (5) Article 13 (1), point (a) Article 5, point (6)  Article 5, point (7) Article 13 (1), point (d) Article 5, point (8) Article 13 (1), point (f) Article 5, point (9) Article 18 Article 5, point (10) Article 8, point (e) Article 5, point (11) Article 8, point (g) Article 6 (1) Article 25 (1) Article 6 (2) Article 25 (2) Article 6 (3) Article 25 (3), third and fourth sentences Article 6 (4)  Article 6 (5) Article 25 (3), first and second sentences Article 6 (6)  Article 6 Article 14 Article 7 Article 28 (1) Article 7 (1) Article 15 (1) Article 7 (2) Article 15 (3) Article 7 (2), point (a) Article 15 (3), point (a) Article 7 (2), point (c) Article 15 (3), point (b) Article 7 (2), point (b) Article 15 (3), point (c) Article 7 (3), first and third sentences Article 15 (4) and Article 16 (6) Article 7 (4) Article 15 (5) Article 7 (5)  Article 7 (6) Article 17 (3), first sentence Article 8 Article 26 Article 8 (1) first subparagraph Article 16 (1) Article 8 (1), second subparagraph Article 16 (2), first sentence Article 8 (1), third subparagraph  Article 8 (1), fourth subparagraph  Article 8 (2) Article 16 (4) Article 8 (3)  Article 8 (4), point (a) Article 16 (3), point (a) Article 8 (4), point (b) Article 16 (3), point (c) Article 8 (4), point (c) Article 16 (3), point (d) Article 8 (4), point (d) Article 16 (3), point (e) Article 8 (5) Article 16 (8) Article 8 (6), first subparagraph Article 17 (1) and Article 17 (2), point (b) Article 8 (6), second subparagraph Article 17 (3), second sentence Article 8 (7), first subparagraph  Article 8 (7), second subparagraph Article 16 (2), second sentence Article 8 (7), third subparagraph Article 16 (9) Article 8 (7), fourth subparagraph Article 16 (11) Article 8 (7), fifth subparagraph  Article 8 (8) Article 16 (10) Article 8 (9), point (a) Article 16 (12) Article 8 (9), point (b) Article 16 (13) Article 9 Article 16 (2) Article 9 Article 18 Article 10 Article 19 (3) Article 10 Article 28 Article 11  Article 11 Article 29 Article 12 (1) Article 27 (1) Article 12 (2)  Article 12 (3)  Article 12 (4)  Article 12 (5)  Article 12 (1) Article 32 (1), point (e) Article 12 (2) Article 32 (1), point (a) Article 12 (3) Article 32 (1), point (b) Article 12 (4) Article 32 (1), point (c) Article 12 (5) Article 32 (1), point (h) Article 12 (6) Article 32 (1), point (d) Article 12 (7)  Article 12 (8)  Article 12 (9) Article 32 (1), second part of point (a) Article 13 Article 13 Article 33 Article 14 Article 19 Article 15 Article 14 Article 34 Article 15 Article 36 Article 16 Article 37, second sentence Article 17 Article 16 Article 38